UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2127



IBRAHIM MOHAMMED HASSEN,

                                                        Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-694-250)


Submitted:   June 26, 2003                 Decided:   July 10, 2003


Before MOTZ, WIDENER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Civil Division, Richard M. Evans, Assistant Director, David W.
Dauenheimer, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ibrahim Mohammed Hassen, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”).     The order denied his motion to reopen the

Board’s dismissal of his appeal from the immigration judge’s order

denying his applications for asylum and suspension of deportation.

We have reviewed the administrative record and the Board’s order

and find that the Board did not abuse its discretion in denying

Hassen’s motion to reopen.        See 8 C.F.R. § 3.2(a) (2003); INS v.

Doherty, 502 U.S. 314, 323-24 (1992).            Accordingly, we deny the

petition for review on the reasoning of the Board.             See In re:

Hassen, No. A29-694-250 (B.I.A. Sept. 9, 2002).           We dispense with

oral   argument   because   the    facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           PETITION DENIED




                                     2